DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device for Memory in Pixel (MIP) System and Inspection Machine Automatically Detecting Pixel Defect.   
Claim Objections
Claims 1-4, 7-9, 11 and 13-18 are objected to because of the following informalities:
As per claim 1, the limitation “a signal line drive circuit configured to provide a data signal to one of the memories through one of the signal lines; a readout circuit configured to read the data signal in the memory through the signal line” should be “a signal line drive circuit configured to provide a data signal to one memory through one of the plurality of signal lines; a readout circuit configured to read the data signal in the memory through the plurality of signal lines”.
plurality of signal lines, the plurality of switches being configured to turn into an ON state while a data signal is provided to the memory and turn into an OFF state while the readout circuit reads the data signal”.
As per claims 3 and 17, the limitation “each of data signals read through one of the plurality of signal lines is retained in one of the shift registers corresponding to the signal line” should be “each of data signals read through one of the plurality of signal lines is retained in one of the plurality of shift registers corresponding to the plurality of signal lines”.
As per claims 4 and 18, the limitation “the selector corresponding to the first signal line includes a first input terminal connected to the first signal line, a second input terminal connected to the shift register corresponding to the second signal line” should be “a selector corresponding to the first signal line includes a first input terminal connected to the first signal line, a second input terminal connected to a shift register corresponding to the second signal line”.
As per claim 7, the limitation “wherein the readout circuit is configured to shift the data signals retained in each of the shift registers through the shift registers, and one of the shift registers is connected to the output wire” should be “wherein the readout circuit is configured to shift the data signals retained in each of the plurality of shift registers plurality of shift registers, and one of the plurality of shift registers is connected to the output wire”.
As per claim 8, the limitation “wherein the output wire includes a first output wire and a second output wire, the first output wire is connected to a first shift register among the shift registers, and the second output wire is connected to a second shift register different from the first shift register among the shift registers” should be “wherein the output wire includes a first output wire and a second output wire, the first output wire is connected to a first shift register among the plurality of shift registers, and the second output wire is connected to a second shift register different from the first shift register among the plurality of shift registers”.
As per claim 9, the limitation “further comprising a buffer circuit connected one of the signal lines and one of the memories included in the pixels” should be “further comprising a buffer circuit connected one of the signal lines and the one memory included in the plurality of pixels”.
As per claim 11, the limitation “wherein the pixels each include a pixel circuit including the memory, a liquid crystal element connected to the pixel circuit, and a switch provided between the pixel circuit and the signal line” should be “wherein the plurality of pixels each include a pixel circuit including the memory, a liquid crystal element connected to the pixel circuit, and a switch provided between the pixel circuit and the plurality of signal lines”.
As per claim 13, the limitation “a readout circuit configured to read, through the signal lines, a data signal provided to the memories through the signal lines” should be memory through the plurality of signal lines”.
As per claim 14, the limitation “a signal line drive circuit configured to provide a data signal to the memory through the one of the signal lines,
a readout circuit configured to read the data signal from the memory through the signal lines, and
an output wire configured to output the data signal read by the readout circuit without passing through the signal line drive circuit, and
the inspection machine includes a detection circuit configured to detect presence of a pixel defect among the pixels based on the data signal output through the output wire” should be 
“a signal line drive circuit configured to provide a data signal to the memory through the one of the plurality of signal lines,
a readout circuit configured to read the data signal from the memory through the plurality of signal lines, and
an output wire configured to output the data signal read by the readout circuit without passing through the signal line drive circuit, and
the inspection machine includes a detection circuit configured to detect presence of the pixel defect among the plurality of pixels based on the data signal output through the output wire”.
As per claim 15, the limitation “a signal line drive circuit configured to provide a data signal to one of the memories through one of the signal lines; a readout circuit configured to read the data signal in the memory through the signal line” should be “a plurality of memories through one of the plurality of signal lines; a readout circuit configured to read the data signal in the plurality of memories through the plurality of signal lines”.
As per claim 16, the limitation “further comprising a plurality of switches provided on each of the signal lines, the plurality of switches being configured to turn into an ON state while a data signal is provided to the memories and turn into an OFF state while the readout circuit reads the data signal” should be “further comprising a plurality of switches provided on each of the plurality of signal lines, the plurality of switches being configured to turn into an ON state while a data signal is provided to the plurality of memories and turn into an OFF state while the readout circuit reads the data signal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa (US 20140267200).
As per claim 1, Iwasa discloses a display device (Fig. 1, #10) including a plurality of pixels (#12A-B) each of which includes a memory (Fig. 2, i.e., SRAM/DRAM; [0033]; [0049]), comprising:
a plurality of signal lines (#d1-dn) connected to the plurality of pixels (#12A-B; [0034]);
1-dn; [0044]; [0073]-[0074]);
a readout circuit (#21) configured to read the data signal in the memory (i.e., SRAM/DRAM) through the signal line (#d1-dn; [0096]-[0098]; [0120]-[0124]); and
an output wire (#TOUT) configured to externally output the data signal read by the readout circuit (#21) without passing through the signal line drive circuit (#17; [0120]-[0124]).
As per claims 2 and 16, Iwasa discloses the display device (array substrate) according to claim 1 (claim 15), further comprising a plurality of switches (#19A1, 19A2, 19B1, 19B2) provided on each of the signal lines (#d1-dn), the plurality of switches (#19A1, 19A2, 19B1, 19B2) being configured to turn into an ON state while a data signal is provided to the memories and turn into an OFF state while the readout circuit reads the data signal ([0039]; [0094]; [0120]-[0124]).
As per claims 3 and 17, Iwasa discloses the display device (array substrate) according to claim 2 (claim 16), wherein the readout circuit (#21) includes a plurality of shift registers provided on each of the plurality of signal lines (#d1-dn; [0033]),
each of data signals read through one of the plurality of signal lines is retained in one of the shift registers corresponding to the signal line ([0121]-[0124]), and
the data signals retained in the plurality of shift registers are sequentially output ([0121]-[0124]).
As per claim 9, Iwasa discloses the display device according to claim 1, further comprising a buffer circuit (#20, 172) connected one of the signal lines (#d1-dn) and one 
As per claim 10, Iwasa discloses the display device according to claim 9, wherein the buffer circuit (#20, 172) is configured to switch between providing of a data signal to the memory and reading of the data signal from the memory ([0042]-[0044]; [0121]; [0141]).
As per claim 11, Iwasa discloses the display device according to claim 1, wherein the pixels (#12A-B) each include a pixel circuit including the memory (i.e., SRAM/ DRAM), a liquid crystal element (#402A-B) connected to the pixel circuit, and a switch (#19A1, 19B1) provided between the pixel circuit and the signal line (#d1-dn; [0033]; [0049]-[0050]).
As per claim 12, Iwasa discloses the display device according to claim 1, wherein the plurality of pixels (Fig. 1, #12A-B) is disposed in a display area (#11; [0033]),
(Fig. 1 discloses) the signal line drive circuit (#17) and the readout circuit (#21) are disposed in a non-display area located around the display area (#11), and
(Fig. 1 discloses) the readout circuit (#21) is disposed at a position facing the signal line drive circuit (#17) with the display area (#11) being interposed.
As per claim 13, Iwasa discloses a display device (Fig. 1, #10) including a plurality of pixels (#12A-B) each of which includes a memory (Fig. 2, i.e., SRAM/ DRAM; [0033]; [0049]), comprising:
a plurality of signal lines (#d1-dn) connected to the plurality of pixels (#12A-B; [0034]);
1-dn), a data signal provide to the memories (i.e., SRAM/DRAM) through the signal lines (#d1-dn; [0096]-[0098]; [0120]-[0124]); and 
an output wire (#TOUT) configured to externally output the data signal read by the readout circuit (#21; [0120]-[0124]).
As per claim 14, Iwasa discloses a detection system that detects a pixel defect of a display device (Fig. 1, #10) using an inspection machine (Abstract; [0033]), wherein the display device (#10) includes
a plurality of pixels (#12A-B) each including a memory (i.e., SRAM/DRAM; [0049]),
a plurality of signal lines (#d1-dn) connected to the plurality of pixels (#12A-B; [0034]),
a signal line drive circuit (#17) configured to provide a data signal to the memory (i.e., SRAM/DRAM) through the one of the signal lines (#d1-dn; [0044]; [0073]-[0074]),
a readout circuit (#21) configured to read the data signal from the memory (I.E., SRAM/DRAM) through the signal lines (#d1-dn; [0096]-[0098]; [0120]-[0124]), and
an output wire (#TOUT) configured to output the data signal read by the readout circuit (#21) without passing through the signal line drive circuit (#17; [0120]-[0124]), and
the inspection machine includes a detection circuit configured to detect presence of a pixel defect among the pixels based on the data signal output through the output wire (#TOUT; [0120]-[0124]).

a plurality of signal lines (#d1-dn) connected to the plurality of memories (i.e., SRAM/DRAM; [0049]);
a signal line drive circuit (#17) configured to provide a data signal to one of the memories (i.e., SRAM/DRAM) through one of the signal lines (#d1-dn; [0044]; [0073]-[0074]);
a readout circuit (#21) configured to read the data signal in the memory (i.e., SRAM/DRAM) through the signal line (#d1-dn; [0096]-[0098]; [0120]-[0124]); and
an output wire (#TOUT) configured to externally output the data signal read by the readout circuit (#21) without passing through the signal line drive circuit (#17; [0120]-[0124]).
Allowable Subject Matter
Claims 4-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device including a plurality of pixels each of which includes a memory does not teach or fairly suggest the readout circuit includes a plurality of selectors provided on each of the plurality of signal lines, the plurality of signal lines include a first signal line extending along a predetermined direction in which the plurality of pixels is disposed and a second signal line adjacent to the first signal line, the selector corresponding to the first signal line includes a first input .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622